Chadwick, J.
(dissenting) — Let it be remembered that our statute does not require that a man be charged with the commission of a crime before he can recover as for libel.
“Every malicious publication by writing, printing, picture, effigy, sign or otherwise than by mere speech, which shall tend:
“(1) To expose any living person to hatred, contempt, ridicule or obloquy, or to deprive him of the benefit of public confidence or social intercourse; . . .” Rem. & Bal. Code, § 2424 (P. C. 135 § 343).
Section 2320 of the code (P. C. 135 § 135), upon which the majority predicates its opinion, has no more to do with the case at bar then the statute defining larceny.
“BRIBERY”
“It’s a short and ugly word. Its meaning is plain . . . The Star has a case for you, Prosecuting Attorney Murphy. It’s a case of bribery. William Knox, 312 First Ave. S., was offered a bribe last Saturday in the offices of the King county republican central committee, 402 Oriental building. One of the men present at the time, Charles B. Wood, invited Knox there by written letter. Knox was offered the bribe of a political job. . . . Knox refused to be bribed.
“A few days ago, Deputy Prosecutor Ellis announced he would vigorously prosecute all fraud connected with the recall. Here is something worse, Ellis. Here is bribery. What are you going to do about it, Messrs. Murphy and Ellis?”
It would seem that this article touched Mr. Wood in his reputation, and tended to hold him out to public contempt as one who had been a party to a positive violation of the sanctity of the election laws. In the gradual drift from the technical rules of the common law, the courts have generally come to say that “all words alleged to be libélous should be considered in their natural and obvious sense, unless they be *92ambiguous.” This court has so held in Urban v. Helmick, 15 Wash. 155, 45 Pac. 747; Denney v. Northwestern Credit Association, 55 Wash. 331, 104 Pac. 769, 25 L. R. A. (N. S.) 1021. Taking the obvious meaning and intent of the article, Mr. Wood invited Mr. Knox to a certain place, a political headquarters, where he was offered a bribe. If true, Mr. Wood was a party to the act, as much so in law as if he had, by word, made the offer. If it had not been for his interest, Knox would not have been tempted. That such is the meaning and intent of the article, may be quickly demonstrated by putting the question: If Murphy or Ellis had acted upon the demand of the respondent, and had instituted proceedings, or if a grand jury had noticed the charge, who would have been summoned and put to the shame of answering the charge? It will not be denied that Mr. Wood would have been put to the burden of clearing the suspicion that had been wilfully cast over his good name. But if, as the majority hold, the charge is not direct, the innuendo of the article is so apparent that no man can mistake its meaning. In Wilson v. Sun Publishing Co., 85 Wash. 503, 148 Pac. 774, the court quoted with approval from Pratt v. Pioneer-Press Co., 35 Minn. 251, 28 N. W. 7.08:
“Unfortunately, the law of libel has been obscured by a mass of technicalities and subtle refinements.”
Assuredly we have lapsed into the fog of technical construction and subtle refinement when we hold that the article is not a charge against Mr. Wood. The utter fallacy of the argument of the majority is demonstrated by the words following :
“Now in this article there is at most only, at first glance, a charging of Wood with the wrongdoing. Read twice, it leaves the impression that Wood was named as a person whom the prosecuting attorney could get information from, by whom would be exposed persons whom he knew to have been with Knox.”
*93Why should we assume that the ordinary reader will read the article “twice,” or measure it with the delicate instruments of the law, and, by a process of synthesis, extract the poison that drips from every word of the charge and bury it in the vaults of technicality.
That the word “bribery” should have no mistaken meaning, respondent itself defined it. It says: “It’s a short and ugly word. Its meaning is plain.” The article is addressed to the one charged with the duty of prosecuting criminals. That no difficulty might be had in making proof, respondent named its witness. Respondent asked the public and the prosecutor to take the word in its “plain” meaning without resort to strained and subtle constructions. It is the legal duty of the judges to see as the general public would see. To attach the word “bribery” to the name of a person has always been held to be libelous per se. In truth, no decision, other than this one, has ever been pronounced to the contrary, or if so, it has not been called to our attention. The word is a short and ugly word. It means wickedness and corruption. It is not necessary, under our statute, to charge a crime. If it were, I am not so sure that one who wrote a letter to a signer of a recall petition, and was present when a promise of a benefit (the article does not, as the opinion assumes, negative the natural inference that Wood was a party to the promise), would not be guilty under Rem. & Bal. Code, § 4969 (P. C. 167 § 469). Neither are we to read the article as “through a glass, darkly,” but as the average man would read it, or, as is said by Lord Tenterden, C. J., in Harvey v. French, 1 Cr. & M. 11:
“It is quite clear, from all the modem authorities, that a court must read these words in the sense in which ordinary persons, or in which we ourselves out of court, reading this paragraph, would understand them.”
In Woolnoth v. Meadows, 5 East. 463, counsel contended, as this court is holding, that:
*94“The words are certainly abusive; but they do not in themselves necessarily point to the particular crime.” [Italics mine.]
The contention was quickly met by Lawrence, J. He said:
“The argument then goes too far, when it is contended that the words must be such as must necessarily bear a criminal import, and no other, in order to maintain an action upon them.”
Grose, J., said:
“Now a court of justice must read the words in the same sense in which the hearers would at the time they were spoken understand them. When I first read them I had no idea that any serious doubt could be entertained of the sense meant to be conveyed by them, namely, an imputation of . crime. I think so still.”
It will thus be seen that it is from the impression made by the “first glance,” and not when “read twice,” that the intent is measured. In the same case Le Blanc, J., said:
“It is not sufficient to shew by argument that the words will admit of some other meaning; but the court must understand them as all mankind would understand them, and we cannot understand them differently in court from what they would do out of court. And it would be impossible for a number of persons indifferently assembled, not to agree in the meaning which has been imputed to these words in the declaration.”
In Peake v. Oldham, Cowp. 275-278, Lord Mansfield said:
“. . . where [words], from their general import, they appear to have been spoken with a view to defame a party, the court ought not to be industrious in putting a construction upon them, different from what they bear in the common acceptation and meaning of them.”
These rules have not been departed from in modern times. Mr. Townshend on Slander and Libel, § 133, finds the rule to be as stated by Chief Justice Shaw in Commonwealth v. Child, 13 Pick. 198:
“The law cannot be eluded by any of the artful and disguised modes in which men attempt to conceal treasonable or libelious and slanderous meanings and designs.”
*95Newell, in his work on Slander and Libel, lays down the same rule. It is found in all the cases, encyclopedias and text books. It is unnecessary to cite them. They are too great in number, and besides, we ourselves have so held, as is shown by Judge Main.
Neither is the illustration, or the conclusion drawn from the case supposed by the writer of the opinion, “I may call my neighbor a thief, but if at the same time I say that he is a thief because he got his property from an ancestor who stole it in his life time, I have not charged him with being a thief himself,” sound in law. It is not only unsound, but has been condemned as a libel where the statute has cured the rule of the common law that something technically criminal must be charged. The word thief imputes crime, and tends to the shame of him to whom it is applied as an epithet. “. . . the tendency of the charge is to bring plaintiff into public hatred, ridicule, or scorn,” and is therefore a libel per se. 25 Cyc. 284.
The libel is as plain as it was in the Wells case. In that case the plaintiff was charged with reviling the flag; in this case, with prostituting our elections. The flag is, in a sense, a sentiment. It stands for purity. Without pure elections, it would mean nothing. Surely an election is as important to the people as the flag. The one is an essential factor in government. The other could be dispensed with, and the government still live. In the Wells case, we said:
“Such language requires no innuendo to construe its meaning as intending to bring the individual of whom it is written into public hatred, contempt, and ridicule, expose him to public obloquy, scorn, and shame, and cause him to be shunned and avoided by his fellows.” Wells v. Times Printing Co., 77 Wash. 171, 137 Pac. 457.
And of the demand that a criminal charge be instituted:
“. . . thus not leaving to inference or presumption that the ordinary effect of the language used in the publications would hold appellant up to public hatred, contempt, *96scorn, and shame; but expressly charging that appellant was so regarded to the extent of a public demand that criminal laws be invoked against him.”
The complaint states a cause of action and the demurrer should have been overruled.